                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


HAYLIE BROCK KNUPPEL,                            §
            Plaintiff,                           §
                                                 §                  6:18-CV-00048-ADA
v.                                               §
                                                 §
TEXAS HEALTH AND HUMAN                           §
SERVICES,                                        §
            Defendant.                           §

     ORDER GRANTING DEFENDANT TEXAS HEALTH AND HUMAN SERVICES
            COMMISSION’S MOTION FOR SUMMARY JUDGMENT
       Before the Court is Defendant Texas Health and Human Services Commission’s Motion

for Summary Judgment. ECF No. 34. The Court considered the Motion, Plaintiff Haylie Brock

Knuppel’s Response (ECF No. 38), and Defendant’s Reply (ECF No. 39). For the following

reasons, the Motion is GRANTED.

                                    I.      BACKGROUND

       Plaintiff Haylie Brock Knuppel (“Knuppel”) was diagnosed with epilepsy in 2011. In

January 2016, Waco Center for Youth (“WCY”) hired her as a Psychiatric Nursing Assistant I

(“PNA I”). WCY is a facility within the Texas Health and Human Services Commission

(“Defendant” or “HHSC”), which is the named defendant in this case.

       WCY is a psychiatric treatment facility that serves teenagers with severe emotional

difficulties or behavioral disorders. As a PNA I, Knuppel was assigned to monitor two or three

patients in their daily afterschool activities. Among other things, she was expected to be prepared

to do the following:

       •   Initiate and perform physical holds (restraints) of combative patients for up to 15
           minutes;
       •   Help place combative patients into a restraint chair;



                                                1
       •   Be left alone for hours to monitor an assaultive or self-injurious patient who is under
           doctor’s order for special observations, and initiate restraint if needed;
       •   Intervene with combative or aggressive people;
       •   Perform CPR;
       •   Participate in strenuous physical training for Prevention or Management of
           Aggressive Behavior; and
       •   Perform job functions in an often loud and chaotic environment.
Motion at 5 (“MSJ at _”) (citing Appx. 6–7 “Return to Work Letter”). These tasks are critically

important to WCY in creating a safe environment given the potentially dangerous tendencies of

some of the facility’s patients who are suicidal or aggressive. Defendant reports that seventeen

different staff members suffered physical injuries on the job at the hands of patients in the last

two fiscal years. MSJ at 2 (citing Appx. 36 ¶ 5).

       Knuppel informed WCY that she was epileptic when she volunteered at the facility after

suffering a seizure there. Response at 2 (citing Declaration of Haylie Brock Knuppel at ¶ 4

(“Knuppel Decl. at __”)). She reiterated her diagnosis when she was hired in early January 2016.

Id. Critically, she confirmed at the time she commenced this position that her seizures were

under control and that she had not had an epileptic seizure in the past eighteen months. MSJ at 4

(citing Deposition of Haylie Brock Knuppel at 80:5–13 (“Knuppel Depo. at __”)). WCY treats

all of its new hires uniformly, so Knuppel’s employment began with a six-month probationary

period. Knuppel suffered three seizures during that time.

       Knuppel’s first seizure occurred approximately only three days after she was hired. MSJ

at 4; Knuppel Decl. at ¶ 5.WCY placed her on paid emergency leave and required her to get

medical clearance from a licensed physician before she would be allowed to return to work. MSJ

at 4; Knuppel Decl. at ¶ 5. WCY gave Knuppel a list of the essential functions of her position to

inform the doctor who would perform her assessment. MSJ at 4. WCY also provided Knuppel

with paperwork to request a reasonable accommodation. MSJ at 5. Knuppel presented a



                                                    2
physician’s note indicating she could return to work with three restrictions: she could not drive,

work in high places, or use dangerous equipment. Knuppel Decl. at ¶ 5. Working in high places

or with dangerous equipment were not part of her position, and HHSC accepted the condition

that Knuppel would not be permitted to drive. It is undisputed that Knuppel did not return the

reasonable accommodation paperwork or otherwise request an accommodation.

        Knuppel’s next seizure occurred in May 2016. Knuppel Decl. at ¶ 6. Knuppel’s third

seizure occurred only about a month later. Knuppel Decl. at ¶ 7. On June 29, 2016, before the

probationary period ended, HHSC terminated Knuppel’s employment. Knuppel Decl. at ¶ 9.

Knuppel alleges that in doing so, HHSC unlawfully fired her solely because of her epilepsy in

violation of the Rehabilitation Act. HHSC responds that it legally terminated Knuppel because

she could not perform the essential functions of her position. It also asserts the affirmative

defense that she was a direct threat to the safety of herself and others given the nature of the

facility.

                                 II.     LEGAL STANDARD

        Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

56(a); Tolan v. Cotton, 134 S. Ct. 1861, 1866 (2014). A material fact is one that is likely to

reasonably affect the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). An issue is not genuine if the trier of fact could not, after an examination of the record,

rationally find for the non-moving party. Matsushita Elec. Indus., Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986). As such, the burden of demonstrating that no genuine dispute of material

fact exists lies with the party moving for summary judgment. Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986).



                                                3
          Once presented, a court must view the movant’s evidence and all factual inferences from

such evidence in a light most favorable to the party opposing summary judgment. Impossible

Elecs. Techniques v. Wackenhut Protective Sys., Inc., 669 F.2d 1026, 1031 (5th Cir. 1982).

Accordingly, the simple fact that the court believes that the non-moving party will be

unsuccessful at trial is insufficient reason to grant summary judgment in favor of the moving

party. Jones v. Geophysical Co., 669 F.2d 280, 283 (5th Cir. 1982). However, “[w]hen opposing

parties tell two different stories, but one of which is blatantly contradicted by the record, so that

no reasonable jury could believe it, a court should not adopt that version of the facts for the

purposes of ruling on a motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380–81

(2007).

          Once the court determines that the movant has presented sufficient evidence that no

genuine dispute of material fact exists, the burden of production shifts to the party opposing

summary judgment. Matsushita, 475 U.S. at 586. The non-moving party must demonstrate a

genuinely disputed fact by citing to parts of materials in the record, such as affidavits,

declarations, stipulations, admissions, interrogatory answers, or other materials; or by showing

that the materials cited by the movant do not establish the absence of a genuine dispute. FED. R.

CIV. P. 56(c)(1)(A)–(B). “Conclusory allegations unsupported by concrete and particular facts

will not prevent an award of summary judgment.” Duffy v. Leading Edge Prods., 44 F.3d 308,

312 (5th Cir. 1995). “After the non-movant has been given the opportunity to raise a genuine

factual issue, if no reasonable juror could find for the non-movant, summary judgment will be

granted.” DIRECTV Inc. v. Robinson, 420 F.3d 352, 536 (5th Cir. 2001) (internal citations

omitted).




                                                 4
                                            III.    ANALYSIS

        The Rehabilitation Act of 1973 (“RA”), 29 U.S.C. §§ 790 to 796., and the Americans

with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., are federal antidiscrimination statutes

that prohibit, among other things, employment discrimination against qualified individuals with

disabilities. Although the RA preceded the ADA, Section 504 of the RA now incorporates by

reference the standards used in the ADA to determine whether a defendant violated the RA. 29

U.S.C. § 794(d); see also Pace v. Bogalusa City Sch. Bd., 403 F.3d 272, 287–88 (5th Cir. 2005)

(“This circuit, as well as others, has noted that, because the rights and remedies under both

statutes are the same, case law interpreting one statute can be applied to the other.”). “The only

material difference between [Title II of the ADA and § 504 of the RA] lies in their respective

causation requirements.” Bennett-Nelson v. Louisiana Bd. of Regents, 431 F.3d 448, 454 (5th

Cir. 2005). Section 504 of the RA provides that “[n]o otherwise qualified individual with a

disability in the United States . . . shall, solely by reason of her or his disability, be excluded

from the participation in, be denied the benefits of, or be subjected to discrimination under any

program or activity receiving Federal financial assistance ...,” 29 U.S.C. § 794(a) (emphasis

added), whereas discrimination may be impermissible under the ADA even if it is not the only

motivation for the adverse employment action.

        Knuppel alleges employment discrimination in violation of the RA.1 Discrimination may

be proved with direct evidence or circumstantial evidence. “If the plaintiff produces direct

evidence that discriminatory animus played a role in the employer’s adverse employment

decision, the burden of persuasion shifts to the defendant who must prove that it would have

taken the same action despite any discriminatory animus.” Nall v. BNSF Ry. Co., 917 F.3d 335,


1
 Plaintiff originally sued under the ADA but amended her complaint after Defendant’s motion to dismiss (ECF No.
5) to bring suit under the RA. ECF No. 12.

                                                      5
340 (5th Cir. 2019). In the absence of direct evidence, a plaintiff may prove discrimination

through the traditional McDonnell Douglas burden shifting framework as outlined below. Id.; see

generally McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

        A. Knuppel Has Not Offered Any Direct Evidence of Discrimination
        Knuppel contends that HHSC’s direct threat defense is itself evidence of discrimination.

Response at ¶ 26. In support of that contention, she relies heavily on Judge Costa’s special

concurrence in Nall v. BNSF Ry. Co., 917 F.3d 335 (5th Cir. 2019) (Costa, J., concurring). There,

he suggests that in cases “that turn on whether the disability renders the employee a safety risk

(or the sometimes related statutory question whether the employee is unable to perform the

essential functions of the job), there thus should not be a dispute about discriminatory intent”

because the “‘direct threat’ defense draws a line not between discrimination and its absence, but

between lawful and unlawful discrimination.” Id. at 350. The controlling opinion, however,

determined it could not “analyze this case in the streamlined manner” the concurrence advanced

and instead used the familiar McDonnell Douglas burden-shifting framework.2 Id. at 341 n.3.

Indeed, affirmative defenses and alternative arguments in litigation are generally not admissions

of the underlying alleged conduct. Knuppel does not offer any other potential direct evidence of

discrimination.

        B. Knuppel Has Not Made A Prima Facie Case of Disability Discrimination

        In the absence of direct evidence of discrimination, a plaintiff may still prove

discrimination through the traditional McDonnell Douglas burden shifting framework. Nall, 917

F.3d at 342. To make a prima facie case on a claim under Section 504 of the RA, Knuppel must



2
 But even if the Court did regard HHSC’s direct threat defense as evidence of discrimination, the inquiry does not
end. The question becomes whether the discrimination was justified. See Nall, 917 F.3d at 349 (Costa, J.,
concurring) (“[T]he hard issue in this one is not whether there was discrimination but whether that discrimination
was justified.”).

                                                        6
prove she was (1) an individual with a disability; (2) otherwise qualified for the position; and (3)

excluded from, denied the benefits of, or otherwise subjected to discrimination under the

program “solely by reason of” her disability. 29 U.S.C. § 794(a). Here, HHSC does not contest

whether Knuppel has a disability within the meaning of the Rehabilitation Act. The issues are

whether Knuppel is an otherwise qualified individual and whether her termination is attributable

solely to her disability.

        If she succeeds in alleging a prima facie case, a rebuttable presumption of discrimination

arises and the burden shifts to the defendant to articulate a legitimate non-discriminatory reason

for the adverse employment action. Nall, 917 F.3d at 342; E.E.O.C. v. Chevron Phillips Chem.

Co., LP, 570 F.3d 606, 615 (5th Cir. 2009). The employer’s burden is one of production, not

persuasion. Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253–54 (1981). “If the

employer produces any evidence ‘which, taken as true, would permit the conclusion that there

was a nondiscriminatory reason for the adverse action,’ then the employer has satisfied its

burden of production.” Daigle v. Liberty Life Ins. Co., 70 F.3d 394, 396 (5th Cir. 1995) (quoting

St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 509 (1993)).

        Once the employer does so, the burden shifts back to the plaintiff to show “substantial

evidence” that the proffered reason is pretext for discrimination. Delaval v. PTech Drilling

Tubulars, L.L.C., 824 F.3d 476, 480 (5th Cir. 2016). “Pretext is established ‘either through

evidence of disparate treatment or by showing that the employer’s proffered explanation is false

or “unworthy of credence.”’ ” Id. (citing Laxton v. Gap Inc., 333 F.3d 572, 578 (5th Cir. 2003)).

Knuppel has not demonstrated that she was “otherwise qualified” for the position and even if she

had, she has not shown that HHSC’s legitimate non-discriminatory justification was pretextual.




                                                 7
                1. Knuppel is Not an “Otherwise Qualified Individual with A Disability.”
        An “otherwise qualified individual with a disability” is one who can perform the essential

functions of her position with or without reasonable accommodation. 42 U.S.C. § 12111(8).

“[C]onsideration shall be given to the employer’s judgment as to what functions of a job are

essential, and if an employer has prepared a written description before advertising or

interviewing applicants for the job, this description shall be considered evidence of the essential

functions of the job.” Id.; see Nall, 917 F.3d at 343–44 (considering the duties provided to the

former employee on the medical status form provided to the physician).

        Courts generally defer to employers’ determinations of which job functions are essential

so long as the employer does not “move the goalposts” or otherwise manipulate the essential

functions to arbitrarily exclude persons with disabilities. See, e.g., Nall, 917 F.3d at 343, 348. For

example, in Nall, the Fifth Circuit found a fact issue existed when, after an employee’s physician

cleared him to perform his job’s essential functions based on the list provided by his employer,

the employer’s physician provided an additional list that “addresses the duties for which [the

disability] may be of issue.” 917 F.3d at 343. The necessity of one those requirements was

refuted by the testimony of the employee’s manager. Id. There was a further factual question

over which specific job tasks the employee could allegedly not perform safely. Id. Neither of

those fact issues exist here.

        Here, the record is clear that HHSC provided Knuppel a single list of her position’s

essential functions near the beginning of her employment. Knuppel does not allege that HHSC

modified her position’s essential functions to be less favorable to her or epileptic individuals

more generally. She does not challenge the essential functions of her position other than to

contend that she rarely performed restraints during her almost six-month tenure. See Response at

¶ 27. But infrequency, on its own, does not diminish essentialness, and even if it did there are

                                                  8
several other specific and undisputed essential functions that Knuppel concedes she could not

perform. Although Knuppel claims in her Response that she was able to perform all the essential

functions of her position (Response at ¶ 26), she admitted in her deposition that she was, at

times, unable to perform several of the essential functions of her job. She said while having a

seizure she could not remain alert at all times; defend against an aggressive resident; perform a

restraint; perform CPR; or minimize unsafe situations, including monitoring an assaultive or self-

injurious patient. Knuppel Depo at 111:17–20; 111:23–112:1; 112:2–5; 114:1–6; 114:8–19. No

reasonable jury could find that Knuppel could perform the essential functions of her position

after she admitted in her deposition that she could not. See Clark v. Charter Commc’ns, L.L.C.,

775 F. App’x 764, 767 (5th Cir. 2019) (unpublished) (holding the court did not err in finding

former employee who suffered narcolepsy was not qualified for the position when he conceded

he would continue to suffer unplanned naps at an unknown frequency but disputed whether

staying awake was an essential function of the position).

       Even if a reasonable accommodation could have helped Knuppel perform the essential

functions of the position, she admits she never requested one and that HHSC accommodated the

only relevant restriction her physician placed on her. “I did not specifically request reasonable

accommodations for my disability but was excused from driving. HHSC was aware of the need

for accommodation despite me not having completed paperwork which would have mirrored my

physician’s restrictions.” Knuppel Decl. at ¶ 10; see also Response at ¶ 9. HHSC accepted the

physician’s finding that she should not drive and modified her responsibilities accordingly.

Further, Knuppel admits that if she did fill out the reasonable accommodation request paperwork

that HHSC provided it “would have mirrored [her] physician’s restrictions,” which said she only

needed to be excused from driving, working in high places, or using dangerous equipment. See



                                                9
id. Further, she has not identified any accommodations that, if adopted, would permit her to

perform the essential functions of her position—even if merely identifying accommodations was

sufficient under the law. See, e.g., Griffin v. United Parcel Serv., Inc., 661 F.3d 216, 224 (5th

Cir. 2011) (“The ADA [and RA] provide[] a right to reasonable accommodation, not to the

employee’s preferred accommodation.”).

                       a. Direct Threat Affirmative Defense

       Defendant also asserts the affirmative defense that Knuppel was not “otherwise

qualified” for the position because her inability to perform the essential functions was a direct

threat to the safety of herself or others in the facility. An employer is entitled to a direct threat

defense if an employee poses a “significant risk to the health or safety of others that cannot be

eliminated by reasonable accommodation.” EEOC v. E.I. Du Pont de Nemours & Co., 480 F.3d

724, 731 (5th Cir. 2007) (quoting 42 U.S.C. § 12111(3)); see also 42 U.S.C. § 12113(b).

Whether an employer has properly determined that a person poses a direct threat depends on “the

objective reasonableness of [the employer’s] actions.” Bragdon v. Abbott, 524 U.S. 624, 650

(1998) (“[C]ourts should assess the objective reasonableness of the views of health care

professionals without deferring to their individual judgments[.]”). “The direct threat defense

must be ‘based on a reasonable medical judgment that relies on the most current medical

knowledge and/or the best available objective evidence,’ and upon an expressly ‘individualized

assessment of the individual’s present ability to safely perform the essential functions of the

job[.]’ ” Chevron U.S.A., Inc. v. Echazabal, 536 U.S. 73, 86 (2002) (quoting 29 C.F.R. §

1630.2(r)); see also E.I. Du Pont, 480 F.3d at 731 (“The employer must make an ‘individualized

assessment of the individual’s present ability to safely perform the essential function of the job.’




                                                 10
” (citations omitted)). The Fifth Circuit has not determined which party bears the burden of proof

regarding a direct threat defense. See Nall v. BNSF Ry. Co., 917 F.3d at 343 n.5.

       Because Knuppel admitted she could not perform several of the essential functions of her

position and HHSC accommodated the only relevant restriction identified by her physician, the

Court does not need to determine whether Knuppel was a direct threat as a matter of law to find

she was not “otherwise qualified” for the position. However, the Court notes above that this case

is different from Nall, on which Knuppel heavily relies, in at least one important respect. There,

the Fifth Circuit found the employer’s direct threat defense “objectively unreasonable” because

the employer’s credibility was undermined by its actions. Nall, 917 F.3d 348. The employer’s

“intentional disregard for the best available objective evidence took the form of moving the

goalposts during [the employee’s] evaluation in order to produce [the employer’s] desired

outcome of disqualifying him” by submitting additional criteria specific to his disability after the

employee was cleared under the initial criteria. Id. Here, HHSC never changed the essential

functions of the position to reach a desired result. In fact, after Knuppel’s first seizure, it fully

accepted the physician’s opinion and allowed Knuppel to return to work after her second seizure.

After the third seizure, HHSC decided it could not continue to take the risk of relying on the

same release. Its assessment was individualized because it did not categorically exclude—or

attempt to exclude—all individuals with epilepsy. Instead, its decision was based on firsthand

observations of how the repeated seizures disoriented and confused Knuppel for lengthy periods

of time.

               2. Knuppel has not Shown her Disability was the “Sole Cause” of her
                  Termination
       “An individual with a disability is excluded from, denied the benefits of, or otherwise

subjected to discrimination under a program ‘solely by reason of ... his disability’ if (1) there is a


                                                 11
‘causal connection’ between his disability and the discriminatory action; and (2) his disability

was ‘the only cause’ of the discriminatory action.” Shaikh v. Texas A&M Univ. Coll. of Med.,

739 F. App’x 215, 222 (5th Cir. 2018) (unpublished). Here, Plaintiff has not offered any facts

that might suggest she was “the only cause” of her termination was her epilepsy. She has not

shown, for example, that a non-epileptic employee who also could not perform the essential

functions of his or her position would not have been terminated during the probationary period.

               3. Even if Knuppel Could Present a Prima Facie Case, HHSC Has Articulated
                  a Legitimate Non-Discriminatory Reason for Knuppel’s Termination
       HHSC says it ended Knuppel’s employment because she could not perform the essential

functions of her position with or without reasonable accommodation, and the possible

consequences of that give rise to safety concerns. HHSC has sufficiently articulated a reason that

if “taken as true, would permit the conclusion that there was a nondiscriminatory reason for the

adverse action.” See Daigle, 70 F.3d at 396; see also Nall, 917 F.3d at 342; E.E.O.C. v. Chevron

Phillips Chem. Co., LP, 570 F.3d at 615.

               4. Knuppel Has Not Proven HHSC’s Decision was Pretext for Discrimination
       Because HHSC has articulated a legitimate non-discriminatory business reason for

terminating Knuppel—namely, she could not perform the essential functions of the position with

or without reasonable accommodation—she has the burden to prove with “substantial evidence”

that HHSC’s justification was pretext for discrimination. See Delaval, 824 F.3d at 480. She

cannot do so. Knuppel does not allege disparate treatment and has alleged no facts to suggest that

HHSC’s stated justification was “false or ‘unworthy of credence’” See id.

       Knuppel argues only that HHSC “rejected her physician’s certification” and none of its

affiants could name a single person who made the decision to end Knuppel’s employment, but

she does not suggest how either demonstrates pretext. Response at ¶ 36. She has not cited


                                               12
authority that an employer must always accept a physician’s release, even if it means

disregarding the employer’s own judgment, experience, and observations about the employee’s

disability in the workplace. Nor has she suggested how the decisionmaker’s identity would show

pretext. In short, Knuppel has not met her burden to create a fact issue that HHSC’s justification

was pretextual.

       There is no evidence to suggest that HHSC harbored any animus towards Knuppel or any

other individual suffering from epilepsy. Knuppel concedes that HHSC was aware that she

suffered from epilepsy when it hired her. However, it reasonably relied on her representation that

she was seizure free for a substantial period of time and that hiring her would not endanger the

people that HHSC is responsible for their safety. After her first seizure that occurred just a few

days after she started, HHSC did not terminate her, it placed her on paid leave even though she

had been employed less than a week. HHSC reacted in a manner that showed great empathy for

Patent License’s condition and quite properly requested medical clearance from Knuppel’s

doctor. Once she complied, HHSC allowed her to return to work on conditions consistent with

her physician’s findings.

       Unlike in Nall, HHSC never “moved the goalposts” to try to disqualify Knuppel. Since

her first seizure, HHSC was consistent in the essential functions it expected her to perform. It

gave Knuppel and her physician the benefit of accepting their assertions that she could do the

job. After the third seizure, HHSC determined that it disagreed. Knuppel has not shown that

decision to be discriminatory. Therefore, because Knuppel cannot prove with substantial

evidence that HHSC’s justification was pretext, HHSC is entitled to summary judgment.




                                               13
       C. Retaliation

       To establish a prima facie case of retaliation under the RA, a plaintiff must show that (1)

she participated in an activity protected under the statute; (2) her employer took an adverse

employment action against her; and (3) a causal connection exists between the protected activity

and the adverse action. Feist v. Louisiana, Dep’t of Justice, Office of the Atty. Gen., 730 F.3d

450, 454 (5th Cir. 2013). Knuppel has not alleged she engaged in any protected activity. She was

terminated before filing a complaint with the EEOC or this lawsuit, and she does not allege she

was terminated for other produced activity such as reporting misconduct. HHSC could not have

retaliated against Knuppel for something she has not done. Therefore, no genuine issue of

material fact exists and HHSC is entitled to summary judgment on the retaliation claim.

                                    IV.    CONCLUSION

       IT IS THEREFORE ORDERED the Motion is GRANTED and the case is DISMISSED

with prejudice.

SIGNED this 30th day of October, 2019.




                                     ALAN D ALBRIGHT
                                     UNITED STATES DISTRICT JUDGE




                                               14
